Citation Nr: 1429855	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-07 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a skin disability, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness.  

4.  Entitlement to a rating in excess of 40 percent for fibromyalgia.

5.  Entitlement to a rating in excess of 20 percent for right shoulder tendonitis with traumatic osteolysis of the right clavicle.

6.  Entitlement to a rating in excess of 20 percent for left shoulder tendonitis.

7.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome.

8.  Entitlement to total disability based upon individual unemployability for compensation purposes.


REPRESENTATION

The Veteran represented by:    Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from August 1989 to September 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2008, May 2010, and October 2012 rating decisions by the Des Moines, Iowa Department of Veterans Affairs (VA) Regional Office (RO),

In April 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

Following the issuance of the supplemental statement of the case in May 2013, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).
The issue of service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  At his hearing before the Board in April 2014, the Veteran withdrew the appeal on the issues of service connection for sleep apnea, an increased rating for fibromyalgia, and a claim for total disability based upon individual unemployability.  

2.  Resolving all doubt in the Veteran's favor, the most probative evidence of record demonstrates that vitiligo with associated yeast skin disorders was incurred during active service

3.  The residuals of right shoulder tendonitis with traumatic osteolysis of the right clavicle (the major extremity) are manifested by pain with range of motion at or above the shoulder level; the disability has been manifest by pain with flexion to 95 degrees and abduction to 85 degrees, which does not more nearly approximate limitation of arm motion halfway between the side and shoulder level.

4.  The residuals of left shoulder tendonitis are manifested by pain with range of motion at or above the shoulder level; the disability has been manifest by pain with flexion to 105 degrees and abduction to 85 degrees, which does not more nearly approximate limitation of arm motion halfway between the side and shoulder level.

5.  The Veteran's irritable bowel syndrome is manifested by alternating diarrhea and constipation, with more or less constant abdominal distress; severe impairment of health, or any serious health complication, has not been shown or more nearly approximated.




CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal for the issues of service connection for sleep apnea, an increased rating for fibromyalgia, and a claim for total disability based upon individual unemployability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for vitiligo with associated yeast skin disorders are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for a rating in excess of 20 percent for right shoulder tendonitis with traumatic osteolysis of the right clavicle have not been met.  38 U.S.C.A. §§ 1155 , 5107(b) (West 2002); 38 C.F.R. §§ 4.40 , 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2013).
 
4. The criteria for a rating in excess of 20 percent for left shoulder tendonitis have not been met. 38 U.S.C.A. §§ 1155 , 5107(b) (West 2002); 38 C.F.R. §§ 4.40 , 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2013).

5.  The criteria for an initial rating of 30 percent for irritable bowel syndrome have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.114, Diagnostic Code 7319 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In rating decisions in January 2008 and May 2010, the RO decided the issues of issues of service connection for sleep apnea, an increased rating for fibromyalgia, and a claim for total disability based upon individual unemployability.  After those issues were certified for appeal before the Board, and at his hearing before the Board, the Veteran, through his service representative, stated that he wished to withdraw these issues.  

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran. 3 8 C.F.R. § 20.204 .

 As there is no longer an allegation of error of fact or of law as to the foregoing claims, the Board does not have appellate jurisdiction and the appeal as to the claims for service connection for sleep apnea, an increased rating for fibromyalgia, and a claim for total disability based upon individual unemployability is dismissed.  38 U.S.C.A. § 7105 .


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  
The RO provided pre- adjudication VCAA notice by letters, dated in April 2007, January 2010, and March 2010.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the initial rating assignment does not trigger additional notice obligation 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  The statement of the case (SOC) under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue and included a description of the rating formulas for the current evaluations and for all other higher evaluations.  The Veteran was thus informed of what was needed not only to achieve the next higher schedular rating for irritable bowel syndrome, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected irritable bowel syndrome at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, records from the Social Security Administration, and afforded the Veteran VA examinations in June 2007 (with an addendum opinion in November 2007), March 2010, June 2012, and April 2013, and a hearing before the undersigned in April 2014.  

The reports of the June 2007, March 2010, June 2012, and April 2013 VA examinations and opinions included a review of the Veteran's medical history, including his service treatment records, an interview, and an examination of the Veteran, as well as sufficient findings to rate the disabilities and reasons to explain the opinions and conclusions reached.  Therefore, the Board concludes that the VA examinations and opinions are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars.  The undersigned Veterans Law Judge (VLJ) identified the issues.  He asked the Veteran to identify when and where he received treatment.  He also had the Veteran testify as to when he noticed symptoms began.  The representative asked the Veteran questions to ascertain when the disabilities began, the treatment and extent of the disabilities, and their functional impact upon the Veteran. 

No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection or for a higher rating.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), or to the extent the VLJ did not expressly state the elements of a claim that were lacking, such error is harmless as both the Veteran and representative also demonstrated actual knowledge of what was needed to prove the claim, such as understanding what the Veteran needed to explain to his doctors before they wrote an opinion letter.

As the Veteran has not identified any additional relevant evidence pertinent to the claim and as there are no additional relevant records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Evidentiary Standards

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Principles of Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  None of the skin diseases discussed in the Veteran's medical records are listed as a disease under § 3.309.

The term Persian Gulf Veteran means a Veteran who served on active military, service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317. 

The Persian Gulf War began on August 2, 1990, through a date to be prescribed by Presidential proclamation or law.  38 C.F.R. § 3.2(i).

VA will pay compensation to a Persian Gulf Veteran for qualifying chronic disability, resulting from any of the following (or any combination of the following): an undiagnosed illness or chronic multisymptom illnesses, including fibromyalgia and chronic fatigue syndrome, and or with signs or symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317 . 

For service members who served in the Southwest Asia theater of operations during the Persian Gulf War who exhibit objective indications of chronic disability manifested by one or more specific signs or symptoms, such disability may be service connected provided that it became manifest during active service in the Southwest Asia theater of operations or to a degree of 10 percent or more provided that the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 501(a); 38 C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R.
 § 3.317(a)(3).  For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs and symptoms which may be manifestations of undiagnosed illness include signs or symptoms involving, but not limited to fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Facts and Analysis-Service Connection Claim for a Skin Disability.

The Veteran served in the Southwest Asia theatre of Operations during Operation Desert Storm.  Therefore, 38 C.F.R. § 3.317 applies to the Veteran's claims.  The Board notes, however, as discussed below, the Veteran's skin disability has been diagnosed as vitiligo.  Therefore, his claim cannot be granted based on undiagnosed illness under 38 C.F.R. § 3.317. 

In September 1992, the Veteran was treated for poison ivy.

In his separation examination in December 1992, under the section for identifying marks, scars, and tattoos, the examiner noted the Veteran had vitiligo at the distal end of his penis.  The Veteran gave a positive answer when asked if he had a skin disease and the examiner noted a history of poison ivy and ringworm.

In a June 2007 VA examination, the Veteran noted what the examiner called a rash on his penis and in his groin area that had been constant since service.  The examiner noted post inflammatory hyperpigmentation in the intertriginous areas of the groin and the base of the penis.  The diagnosis was tinea cruris.  In an addendum dated in November 2007, the examiner could not state whether the findings he observed in the examination resulted from service without resorting to speculation.  

At a VA examination in March 2010, the examiner noted the Veteran had a discoloration at the base of his penis.  The Veteran stated that this discoloration started in 1991 and has remained to this day.  He reported it to the service medical team and was told that nothing could be done for it.  He was further told it would remain forever.  The examiner diagnosed vitiligo on the penis with yeast skin disorders as an associated problem.  

After a review of the evidence, the Board finds that there is evidence of a current  disability, vitiligo.  As such, Shedden element (1) has been demonstrated.

As noted, the Veteran testified that his started during service and has remained to the present.  Therefore, Shedden element (2) has been satisfied.    

Finally, the Board finds that Veteran's testimony as to the onset of his disability in service, which has remained until the present, and his attribution of vitiligo with associated yeast skin disorders to service satisfies Shedden element (3).  Significantly, vitiligo was found by the separation examiner along with a history of skin problems.  The Board finds that the Veteran's statements are credible, and therefore finds that not only is there evidence of in-service incurrence of vitiligo with associated yeast skin disorders, but that the vitiligo or discoloration has always been present and that the Veteran has had flare-ups of other symptoms that, given various diagnoses (yeast skin disorder, tinea cruris, fungal infection, and dermatitis) recurred from separation to the present.  While there otherwise is no medical opinion in the file linking the current disability to service, this is a case in which the Veteran's lay opinion is sufficient.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)(Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).

The Veteran is competent and credible to report that he first noticed the vitiligo or discoloration in service and has had it ever since along with experiencing recurrent intermittent rash type symptoms ever since service.  A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

The Board recognizes that the VA examiner in 2007 stated that he could only speculate whether the findings and symptoms he observed where service related, but he specifically stated that there was nothing similar in the service treatment records.  He apparently missed the finding of the separation examiner's finding of vitiligo on the distal end of the Veteran's penis.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Resolving doubt in favor of the Veteran, service connection for a vitiligo with associated yeast skin disorders disability is warranted.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Claims for Increased Ratings for Tendonitis for Each Shoulder

The Veteran is currently rated 20 percent for tendonitis for the right shoulder with traumatic osteolysis of the right clavicle (right shoulder disability) and 20 percent  for tendonitis of the left shoulder (left shoulder disability) under Diagnostic Code 5201 for limitation of motion of the shoulder.  The Veteran is right hand dominant.  

Under Diagnostic Code 5201, the criterion for the next higher rating, 30 percent, for the major extremity (the right shoulder) is limitation of the arm to midway between the side and shoulder level, that is, 45 degrees.  For limitation of motion to 25 degrees, the minor extremity, here the left shoulder, is rated at 30 percent, and the major extremity, here, the right shoulder, is rated at 40 percent. 

Under Diagnostic Code 5202, impairment of the humerus, the criteria for a 20 percent rating, the lowest rating, are malunion of moderate deformity, or infrequent episodes of dislocation with guarding of movement only at shoulder level.   The criteria for a 30 percent are frequent episodes of dislocation with guarding of all arm movements.  Higher ratings are awarded for findings of fibrous union, nonunion (false flail joint), and loss of the head of the humerus (flail joint).  

Under Diagnostic Code 5203, malunion of the clavicle, the criteria for a 20 percent rating is dislocation or nonunion with loose movement of the clavicle or scapula. 

Normal range of motion in the shoulder is from 0 to 180 degrees of flexion, 0 to 180 degrees of abduction, and 0 to 90 degrees of external and internal rotation. Flexion or abduction limited to 90 degrees equates to shoulder level. 38 C.F.R. § 4.71 , Plate I.

At a VA examination in June 2007, the Veteran described an aching constant pain over the shoulders that has progressed since separation.  Movement aggravated the pain and the Veteran noted limitation in motion while doing things such as throwing a softball.  The examiner noted tenderness to palpitation along the joint lines of the shoulders bilaterally.   There were no joint abnormalities.  The right shoulder flexion was 0-95 (pain starting at 85), abduction was 0-95 (pain starting at 80), internal rotation was to 90 degrees, and external rotation to 40 degrees.  Repetition had no effect in the motion ranges except abduction, which resulted in an additional 10 degree loss (e.g., 0-85).  The left shoulder flexion was 0-105 degrees (pain starting at 85) abduction 0-85 (pain starting at 75), internal rotation 0-90 degrees, and external rotation 0-40 degrees but with a 5 degree additional loss with repetition.  X-rays showed the Veteran had a mild widening of the right acromioclavicular joint consistent with traumatic osteolysis.  Otherwise, there were no other abnormalities in the shoulders.  

A rheumatology consult in July 2007 noted the Veteran had full range of motion in all joints but he had pain with all movements of the shoulders bilaterally.  

In December 2007, the Veteran's pain was worse with lifting,  

A physical therapist noted the Veteran's shoulder strength at 4+/5 bilaterally, but his active range of motion bilaterally was within functioning limits for flexion, abduction, internal rotation, and external rotation.  

In a March 2010 VA examination, the Veteran still had bilateral shoulder pain, which was progressively worse.  He used prescription medication to control his pain.  Both shoulders demonstrated flexion 0-130 degrees, abduction 0-90 degrees, internal rotation 0-50 degrees, and external rotation 0-55 degrees.  The Veteran had pain on movement and stated he always had pain even when sitting still.  

In records received from the Social Security Administration, Dr. R. Robinson stated the Veteran had a permanent 40 pound lifting restriction.  In January 2010, bilateral shoulder flexion was to 150 degrees, abduction was to 150 degrees, adduction to 30 degrees, internal rotation to 40 degrees,  and external rotation to 40 degrees. 

In June 2012, the Veteran received a VA examination and stated he cannot push/pull a load greater than 25 pounds.  He cannot work overhead longer than a minute or position his shoulders past 90 degrees more than a minute.  Cold climate changes and activity limit his use.  He stretches and moves the shoulder to a comfortable position.  Right and left shoulder flexion and abduction were both 0-170 degrees with pain noticed at 90 degrees.  Repetition did not result in any changes.  The Veteran had weakness, excess fatigability, and pain on movement.  There was no pain to palpitation, but the Veteran did demonstrate guarding.  All tests for a rotator cuff condition were negative and there were no indications of instability or recurrent dislocation or subluxation.  The crossover adduction test was positive, which indicated an acromioclavicular pathology.  Muscle strength was normal.  

X-rays revealed mild to moderate acromioclavicular degenerative changes on the left and moderate to moderate-severe changes on the right with mild degenerative changes in the greater tuberosities of both humeral heads.

As noted above, the VA examination, in June 2007 VA examination is where the Veteran's shoulders disabilities manifested the most severe findings.  The right shoulder flexion was 0-95 degrees, abduction was 0-95 degrees but with repetition, resulted in an additional 10 degree loss.  The left shoulder flexion was 0-105 degrees  and abduction 0-85 degrees.  At all other relevant times during the appeal period, the Veteran's shoulder disabilities demonstrated greater range of motion. The demonstrated functional impairment, including pain on use, does not more nearly approximate or equate to flexion or abduction representing limitation of motion of the arm to 45 degrees, much less 25 degrees, the criterion for the next higher rating higher for limitation of flexion or abduction for the major and the minor extremities under Diagnostic Code 5201.  Thus, the Board's finding applies even after considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, painful movement, and repetitive motion. See 38 C.F.R. §§ 4.40 , 4.45, 4.59. 

The Board recognizes the Veteran's testimony that using either shoulder to elevate his arms causes him significant pain.  Pain was noted to be present, but there was no significant change upon repetition.  Functional loss due to pain is rated at the same level where functional loss is impeded.  Stated another way, a range of motion may be possible beyond the point when pain sets in, but for rating the disability, only to the extent pain limits motion is considered.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  As clinical examination revealed pain on motion, the rating in fact compensates the Veteran for his functional loss due to his bilateral shoulder pain.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  The Board thus finds an increased rating to 30 percent for the right shoulder or the left shoulder is not warranted for either shoulder under Diagnostic Code 5201.

The Board also recognizes that Veteran has problems with overhead work, i.e., tasks higher than shoulder level.  The pain prohibits him from performing overhead tasks.  Nevertheless, pain of the shoulder disabilities generally does not prevent the Veteran from using and moving either arm to significantly below shoulder level.  Thus, the Veteran's shoulder disabilities, even with pain continued to more nearly approximate the assigned 20 percent ratings.  The current 20 percent ratings were assigned under 38 C.F.R. 4.59 in recognition of the Veteran's shoulder painful motion, tenderness, and limited motion.  

In sum, at all relevant times, the Veteran never demonstrated limitation of motion of either arm below shoulder level to 45 degrees or less. Therefore, the criterion for the next higher rating higher for limitation of flexion or abduction under Diagnostic Code 5201, 30 percent, have not been met.  Furthermore, The Board finds that this disability picture of the Veteran does not approximate a limitation of the arm to the 45 degree level. 

As the evidence does not show ankylosis or impairment of the humerus, clavicle, or scapula, Diagnostic Codes 5200, 5202 and 5203 are not applicable. 

For reasons expressed, the preponderance of the evidence is against the claim for a rating higher than 20 percent for either shoulder and the benefit-of-the- doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b) .

Claim for Increased Rating for Irritable Bowel Syndrome

The Veteran also seeks entitlement to a higher initial rating for his service-connected irritable bowel syndrome, which is currently evaluated as 10 percent disabling under Diagnostic Code 7319.  

Under Diagnostic Code 7319, a noncompensable rating is assigned for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  The maximum schedular 30 percent rating is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  Id.

With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Id.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The Board also notes that, with regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under diagnostic codes 7301 to 7329, inclusive, which include the schedular criteria for irritable bowel syndrome (Diagnostic Code 7319). 

In a VA examination in June 2007, the examiner noted the Veteran had alsternating constipation and diarrhea with lower abdominal bloating and cramping.  The Veteran sometimes noted bright red blood with bowel movements.  There was no change with eating dairy products or fatty foods.  He did not have nausea and vomiting but did have heartburn, regurgitation, and indigestion.  The diagnosis was possible mild irritable bowel syndrome (IBS).  

A gastrointestinal consult in July 2007 noted a history of constipation, now resolved, but not diarrhea.

In January 2008, the Veteran was noted to have mild colitis under control, with diet.  

In March 2010, the Veteran at a VA examination stated that he always needs to use the restroom after he eats.  He cannot eat certain foods such as nuts or cheese or he will have diarrhea and sometimes a bloody stool.  He has been told he has colitis.  The Veteran also has abdominal pain after he uses the restroom and symptoms of heartburn and indigestion.  The diagnosis was irritable bowel syndrome.  

In an April 2013 VA examination, there was some apparent confusion as to why the Veteran was there for the VA examination, but he did feel he has been poorly evaluated in the past. The Veteran had post-prandial stool urgency and has a bowel movement within 5-10 minutes after eating with the exception of a light lunch or meal.  He also notices bright red blood which the VA examiner questioned may be a symptom of hemorrhoids.  The examiner noted that the Veteran had constipation but it resolved and that the Veteran denied alternating patterns of constipation and diarrhea and his symptoms were not consistent with IBS.

The next day, the Veteran called VA and stated the VA examiner threatened him and made him feel uneasy.  

The Veteran testified that he has severe diarrhea all the time and when it is not diarrhea, he has constipation.  When he has constipation, he has severe stomach and abdominal problems and it is hard for him to sleep.  He has been reprimanded at work for his frequent bathroom use and the disability interrupts him and others at social events.  He also stated that he now has more blood, more diarrhea, and more abdominal pain.

The Board has reviewed all evidence of record and finds that the Veteran's service- connected irritable bowel syndrome produces a "common disability picture" characterized by frequent episodes of diarrhea and cramping with abdominal distress.  This pattern was noted at the first VA examination in 2007 with subsequent examinations and evaluation describing constipation at one occasion and diarrhea the next.  Further, the Board has placed less probative value on the April 2013 VA examination findings as it is apparent that the Veteran and the examiner have a personality conflict.  The Board finds the Veteran credible in his testimony as to the type, frequency, pattern of symptoms and along with the medical evidence establishes that at all relevant times, he experiences alternating episodes of diarrhea and constipation.  The Board finds these episodes frequent enough to be "more or less" constant.  Furthermore, he experiences abdominal bloating, cramping, indigestion, regurgitation, and pain, which is indicative of abdominal distress.  Thus, the rating criteria for a 30 percent rating are met.  As this is the maximum rating available for IBS, the Board concludes that the Veteran is not entitled to any higher rating for his IBS disability under Diagnostic Code 7319. 

As noted earlier, 38 C.F.R. § 4.114 sets forth that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation will be assigned under the Diagnostic Code which represents the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 

The preponderance of the evidence is against entitlement to a rating in excess of 30 percent based upon another Diagnostic Code.  As noted above, the predominate disability is alternating diarrhea and constipation with abdominal pain, cramping, bloating, and indigestion/regurgitation.  The maximum rating of 60 percent under Diagnostic Code 7346 is authorized for hernia with symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114 , Code 7346.  Here, while symptoms of pain are noted, there has been no evidence of vomiting, material weight loss, hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  There also is no showing of ulcerative colitis as is rated under Diagnostic Code 7323 and in any event the next higher rating under Diagnostic Code 7323 contemplates numerous yearly attacks of colitis.  While the Veteran's diarrhea and constipation is occurring constantly by his testimony, there is no showing of malnutrition, marked or otherwise.  Moreover, indicia of general debility, or any serious health complication, are lacking.  Diagnostic Code 7332 provides for higher ratings only if there is evidence of complete loss of anal sphincter control or extensive bowel leakage and fairly frequent involuntary bowel movements and this is neither alleged nor shown in this instance.  Therefore, the other Diagnostic Codes do not afford a basis for the assignment of any higher initial rating than 30 percent in the absence of a showing of the symptoms or findings discussed.  See 38 C.F.R. § 4.114, Diagnostic Codes 7301, 7304, 7305, 7306, 7307, 7332. 

In short, the Board has considered evaluating the service-connected disability under other possibly applicable diagnostic codes found at 38 C.F.R. § 4.114 (containing the schedule for rating disorders of the digestive system), but finds no applicable one that would grant the Veteran of a higher disability rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Rating

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that the Veteran has difficulties with overheard activities and has constant symptoms, mainly pain.  Musculoskeletal symptoms such as decreased range of motion, pain, stiffness, and weakness are clearly contemplated and provided for in the assigned ratings.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's irritable bowel syndrome as the rating criteria specifically addresses constant bouts of diarrhea and constipation with abdominal distress.  Thus, as seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule adequately provides for ratings based on these symptoms or impairments. The Veteran also does not offer any explanation or argument to explain how the ratings assigned are inadequate to describe the symptoms and their effect upon his daily life.  The evidence before the Board also does not establish any functional impairment that would not be covered or contemplated by the current schedular rating criteria.

A disability rating is intended to compensate for average impairment in earning capacity resulting from a service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  The degrees of disability specified in the rating schedule are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  
Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of each disability at issue is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

Total Rating for Compensation Based on Individual Unemployability (TDIU)

A claim for a total rating is inferred in a claim for increase where the Veteran claims his disability affects his employability or such a claim is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran raised the TDIU claim, but withdrew the claim at his hearing before the Board in April 2014.  Therefore, in the circumstances of this case, the Board declines to take jurisdiction over a TDIU claim.


ORDER

The appeal for service connection for sleep apnea is dismissed.

The appeal for an increased rating for fibromyalgia is dismissed.

The appeal for total disability based upon individual unemployability for compensation purposes is dismissed.  

Entitlement to service connection for vitiligo with associated yeast skin disorders is granted.  

Entitlement to a rating in excess of 20 percent for right shoulder tendonitis with traumatic osteolysis of the right clavicle is denied

Entitlement to a rating in excess of 20 percent for left shoulder tendonitis is denied.

Entitlement to an initial rating of 30 percent, but no higher, for irritable bowel syndrome, is granted subject to the laws and regulations governing the payment of monetary awards.

REMAND

The Veteran seeks service connection for a respiratory disability or breathing disability, to include an undiagnosed illness.  He asserts that his disability began during or shortly after he served in the Gulf War when he noticed he could not run like he used to.  The Veteran also asserts that the exposure to the petrochemical fires and other environmental exposures during the war have caused his breathing difficulties.  Medical records indicate he has been diagnosed with chronic bronchitis and a July 2007 pulmonary function test indicated a moderate ventilator defect.   

There has not been a VA examination to determine whether the Veteran's respiratory disability is related to his exposures to the environment or service generally.  The Board has determined that a VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA pulmonary examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The examiner is asked to determine:  

a). Whether the Veteran has a pulmonary or respiratory disability, and, if so, 

b). Whether it is at least as likely as not (probability of 50 percent) that the current pulmonary or respiratory disability, if shown, is etiologically related to the Veteran's service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.

The examiner is asked to specifically discuss the Veteran's testimony and evidence of exposure to burning oil wells and other environmental hazards while serving in the Persian Gulf during Desert Storm.

The examiner is advised that lay evidence of continuity of symptoms, after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that a symptom is derived from an injury, disease, or event in service. 

A complete rationale must be provided for any opinion offered.

2.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


